Citation Nr: 0740794	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-29 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material has been received to reopen a 
claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
pulmonary tuberculosis (PTB). 

3.  Entitlement to service connection for PTB.

4.  Entitlement to service connection for malnutrition.  


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had Recognized Guerrilla Service from May 1945 to 
September 1945 and served in the Regular Philippine Army from 
September 1945 to March 1946.  

The issues of whether new and material evidence has been 
received to reopen claims for PTSD and PTB come before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2005 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2005, a statement of the 
case was issued in August 2005, and a substantive appeal was 
received in September 2005.  The veteran was scheduled for a 
Board videoconference hearing in June 2007.  However, the 
veteran failed to appear and he has not filed a motion 
requesting to reschedule. 

The April 2005 rating decision also denied the issues of 
whether new and material evidence had been received to reopen 
claims for laceration of knee cap, bronchial asthma and 
chronic bronchitis.  The June 2005 notice of disagreement 
also initiated an appeal with respect to these issues; the 
August 2005 statement of the case addressed them; and the 
September 2005 substantive appeal perfected the appeal as to 
these issues.  However, in a September 2006 statement to the 
RO, the veteran withdrew his appeal with regard to these 
issues.  Thus, these issues are no longer in appellate 
status.    

The issue of entitlement to service connection for 
malnutrition comes before the Board on appeal from an August 
2005 rating decision by the RO.  A notice of disagreement was 
received in September 2005, a statement of the case was 
issued in January 2006, and a substantive appeal was received 
in February 2006.  

The issue of whether new and material evidence has been 
received to reopen a claim for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a May 2004 decision, the Board determined that new and 
material evidence had not been received to reopen a claim for 
service connection for PTB; the appellant did not appeal that 
decision.  

2.  Certain evidence received since the May 2004 Board 
decision relates to an unestablished fact necessary to 
substantiate the claim for PTB, is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.

3.  PTB was not manifested during the veteran's active duty 
service or for many years thereafter, nor is it otherwise 
related to such service or to any injury during service. 

4.  Malnutrition was not manifested during the veteran's 
active duty service or for many years thereafter, nor is it 
otherwise related to such service or to any injury during 
service.


CONCLUSIONS OF LAW

1.  The May 2004 Board decision that denied the claim for PTB 
is final.  38 U.S.C.A. § 7104 (West 2002).

2.  Certain evidence received since the May 2004 Board 
decision denying the claim for PTB is new and material, and 
the claim for that benefit has been reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  PTB was not incurred in or aggravated by the veteran's 
active duty service, nor may it be presumed to be incurred in 
or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

4.  Malnutrition was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

With respect to the issue of PTB, the record shows that in a 
November 2004  VCAA letter, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  Further, the November 2004 
VCAA letter as well as a June 2005 VCAA letter sent to the 
veteran provided the information and evidence necessary to 
warrant service connection for malnutrition.  Both letters 
advised the veteran of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that both VCAA letters notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
advised to submit any evidence in his possession that 
pertains to his claim.  The Board concludes that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  With respect to the issue of 
PTB, the RO provided VCAA notice to the veteran in November 
2004, which was prior to the April 2005 rating decision.  
Further, with respect to the issue of malnutrition, the RO 
provided VCAA notice to the veteran in November 2004 and June 
2005, which was prior to the August 2005 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 488.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim.  Further, in May 2007, 
the RO sent notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disabilities on appeal.  Thus, the requirements of 
Dingess/Hartman have been met.    
In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  
 
In this case, the November 2004 notice informed the claimant 
of what evidence was necessary to establish entitlement to 
service connection.  Further, the November 2004 notice 
informed the veteran of what constitutes new and material 
evidence.  Moreover, the claim for PTB was previously denied 
as there was no evidence to establish that PTB was incurred 
in or aggravated by military service.  The November 2004 
letter specifically requested evidence that PTB was incurred 
in or aggravated by service.  Thus, the requirements set 
forth in Kent have been satisfied. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service personnel and medical records as well as post service 
treatment records.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The Board recognizes that the veteran was not afforded VA 
examinations with respect to the issues of PTB and 
malnutrition.  McLendon v. Nicholson, 20 Vet.App. 79 (2006), 
states, that in disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case. 

Initially, as discussed in more detail below, the evidence 
does not establish that the veteran suffered "an event, 
injury or disease in service," with regard to his PTB or 
malnutrition, so it is not necessary to obtain a VA medical 
opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  In other words, absent such evidence, 
the Board finds that it is unnecessary to require the veteran 
to report for a VA medical examination or to ask a medical 
expert to review the record because any examination report or 
medical opinion could not provide competent evidence of the 
incurrence of PTB or malnutrition in service.  Moreover, 
given the absence of any competent medical evidence of the 
claimed post-service disabilities until many year later, any 
current opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (2006) (a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility).  In this case, the 
Board finds that a VA medical opinion or examination is not 
necessary with regard to the question of etiology.  The 
service medical records do not reflect PTB or malnutrition.  
Moreover, the evidence of record does not support the 
contention that the veteran was a prisoner of war.  Because 
the evidence does not establish that the veteran suffered 
"an event, injury or disease in service", it is not 
necessary to obtain a VA medical opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds it unnecessary to require the 
veteran to report for a VA medical examination or to ask a 
medical expert to review the record because any examination 
report or medical opinion could not provide competent 
evidence of the incurrence of PTB or malnutrition in service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues of PTB and malnutrition. 

II.  New and Material Evidence to Reopen a Claim for PTB

A claim of service connection PTB was denied by the Board in 
a May 2004 decision.  The veteran filed a Motion for 
Reconsideration of the decision, which was denied in an 
October 2004 determination.  Nevertheless, the veteran did 
not initiate an appeal from the May 2004 decision.  The Board 
therefore finds that the May 2004 decision became final.  38 
U.S.C.A. § 7104.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the appellant's claim was received 
in June 2004.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

A June 2004 medical certificate from a physician was added to 
the record subsequent to the May 2004 decision.  
Significantly, this statement indicated that the veteran was 
treated for pulmonary tuberculosis in late 1946, which, as 
the veteran was released from active duty in March 1946, 
would have been during the three year presumptive period for 
active tuberculosis.  See 38 C.F.R. § 3.309(a), 3.307(a)(3).  
This evidence is new as it was not of record at the time of 
the prior final rating decision and it is material as it 
suggests that the veteran had tuberculosis during the three 
year presumptive period for active tuberculosis and, thus, 
raises a reasonable possibility of substantiating the 
appellant's claim. 

Accordingly, the claim of entitlement to service connection 
for PTB is reopened.  38 U.S.C.A. § 5108.

III.  Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

PTB

The present appeal includes the issue of entitlement to 
service connection for PTB.  Active tuberculosis may be 
presumed to be service connected if manifests to a degree of 
10 percent or more within three years of service.  38 C.F.R. 
§ 3.307.  For pulmonary tuberculosis shown by x-ray in active 
service, x-ray evidence alone may be adequate for a grant of 
direct service connection for pulmonary tuberculosis.  38 
C.F.R. § 3.370.  However, a diagnosis of active pulmonary 
tuberculosis by private physicians on the basis of their 
examination, observation, or treatment will not be accepted 
to show the disease was initially manifested after discharge 
from active service (during the presumptive period), unless 
confirmed by acceptable clinical, x-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet.App. 181 (1992); Wilson v. Derwinski, 2 
Vet.App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Service medical records are silent with respect to any 
findings of PTB. Significantly, a March 1946 affidavit signed 
by the veteran expressly stated that no illnesses were 
incurred during service.  The affidavit also showed that the 
veteran was not a prisoner of war.  Further, a September 1946 
service medical examination indicated that a chest x-ray 
showed a healthy chest.  As these records are official 
service department records that are contemporaneous to the 
veteran's service, they have a high probative value.  

The Board notes that the veteran has submitted on numerous 
occasions what appears to be a Certificate of Discharge from 
the Philippine Army issued in March 1946 showing that the 
veteran had minimal active PTB, which was contracted in the 
line of duty.  However, this item of evidence is contradicted 
by the subsequent September 1946 service medical examination 
which shows that the veteran's chest x-ray showed a healthy 
chest.  

The Board is unable to find any persuasive evidence of PTB 
while in service.  Post service medical records have been 
reviewed.  A VA medical report showed that the veteran was 
confined for PTB from May 1971 to August 1971 at the Veterans 
Memorial Hospital.  Private treatment records showed that the 
veteran was also confined for PTB from October 1977 to 
December 1977.  Private x-rays from April 1977 to April 2006 
continue to show PTB and fibrotic scars.  However, these 
records do not include any etiological opinion.  

However, a September 1971 statement from M.J., M.D. indicated 
that as far as he can remember given that his medical records 
were destroyed by typhoons, he treated the veteran for PTB 
from 1946 to 1947.  Further, an April 1977 statement from 
D.T. M.D. also indicated that sometime in November 1945, the 
veteran consulted him for symptoms, such as cough, chest 
oppression and chilly sensation, and the diagnosis was 
minimal PTB.  Moreover, the veteran submitted a June 2004 
medical certificate from Dr. R.L., which also stated that he 
treated the veteran for PTB from September 1946 to 1980.  
However, again since he was no longer practicing, his medical 
records for the veteran had been disposed.  Thus, the record 
contains three statements from medical professionals 
indicating that they treated the veteran for PTB while he was 
in service or immediately upon his discharge.  

In Guerrieri v. Brown, 4 Vet.App. 467, the Court offered 
guidance on the assessment of the probative value of medical 
opinion evidence.  The Court instructed that it should be 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches.  In 
the instant case, these statements are directly contradicted 
by the September 1946 service examination, which has a high 
probative value.  Further, given that these statements 
described treatment which reportedly took place several 
decades earlier and that these physicians did not provide any 
medical records in support of their statements, the Board 
finds these statements are of diminished probative weight in 
deciding this claim.  These statements were provided many 
years after the reported treatment and without any supporting 
contemporaneous clinical records.  The Board finds the 
September 1946 examination report to be entitled to more 
weight than the unsupported recollections of doctors made in 
support of the veteran's claim many years after the fact.  

The Board notes that the veteran also submitted a statement 
in March 2006 from I.E., M.D., who has been identified as a 
psychiatrist, which stated that because of the conditions 
during the war, the veteran was infected with lung disease 
diagnosed as PTB.  In forming her opinion, she relied on the 
above mentioned Certificate of Discharge allegedly issued by 
the Philippine Army.  However, as this Certificate has been 
found to have little probative value; in turn, any medical 
opinion based on this Certificate also has little probative 
value.    

The veteran also submitted a May 2006 note from C.D, M.D. 
that verified the veteran currently had PTB, but does not 
offer any sort of etiological opinion.  

Lastly, in numerous statements, the veteran has stated that 
he had PTB since service.  Further, in a July 2003 RO 
hearing, the veteran and a witness testified under oath that 
the veteran had PTB in service.  Medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. July 3, 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

As noted above, the service medical records are completely 
silent as to any complaints of or treatment for PTB.  
However, again, the veteran's statements may be competent to 
support the occurrence of lay-observable events.  Here, the 
veteran is competent to say that he experienced certain 
symptoms, such as coughing, in service.  However, the Board 
does not believe that PTB is subject to lay diagnosis as x-
ray evidence is required.  In sum, the veteran and his 
witness have not demonstrated that they have the medical 
expertise required to diagnose PTB for VA purposes.  While 
the veteran's contentions have been carefully considered, 
these contentions are outweighed by the service medical 
records as well as the absence of any other competent medical 
evidence to support the claim.  

The veteran also claims that he was a prisoner of war in 1942 
and that his tuberculosis is related to being a prisoner of 
war.  However, according to the service department, the 
veteran did not have recognized service prior to May 1945.  
Significantly, the March 1946 affidavit showed that the 
veteran was not a prisoner of war.  Regardless, even if the 
veteran was a prisoner of war, pulmonary tuberculosis, is not 
listed as one of the diseases presumed to be due to being a 
prisoner of war.  See 38 C.F.R. § 3.309(c).  

In conclusion, based on the analysis above, the Board finds 
that service connection for PTB is not warranted.  The 
preponderance of the evidence is against a finding that the 
veteran had PTB in service or within three years of 
discharge.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).
 
Malnutrition

The veteran is also seeking service connection for 
malnutrition.  Specifically, the veteran claims that he was a 
prisoner of war for 30 days in 1942.  Malnutrition is 
presumed to be service-connected if manifests to a degree of 
10 percent or more anytime after discharge or release from 
active service if the veteran is a former prisoner of war who 
was interned or detained for not less than 30 days, provided 
the rebuttable presumption provisions of § 3.307 are also 
satisfied.  See 38 C.F.R. § 3.309(c)(2).

Service medical records are silent with respect to any 
findings of malnutrition. Significantly, a March 1946 
affidavit signed by the veteran expressly stated that no 
illnesses were incurred during service.  The affidavit also 
showed that the veteran was not a prisoner of war (POW).  
Further, a September 1946 service medical examination was 
silent with respect to any findings of malnutrition.  Again, 
as these records are official service department records that 
are contemporaneous to the veteran's service, they have a 
high probative value.  Further, a service department record 
dated March 1971 providing the veteran's active service also 
stated that the veteran was not a POW.  Moreover, the time 
period for which the veteran is claiming that he was a POW is 
prior to his recognized service.  

Therefore, as the veteran was not a POW, the Board finds that 
the presumptive regulations regarding POWs are not applicable 
in this case.  See 38 C.F.R. 
§§ 3.307(a)(5), 3.309(c)(2).

Nevertheless, the Board must still determine whether 
malnutrition is warranted under a direct theory of 
entitlement.  In support of his claim, the veteran submitted 
the June 2004 medical certificate from Dr. R.L, which 
provided that he had treated the veteran for malnutrition 
from September 1946 to 1980.  He also submitted the March 
2006 statement by Dr. I.E., psychiatrist, which stated that 
the veteran suffered from malnutrition during the war that 
has existed to the present.  She indicated that a May 2005 
hematology report showed that the veteran was currently 
suffering from malnutrition.  

However, as discussed in the analysis above, these statements 
have little probative value.  Again, these statements are 
directly contradicted by the highly probative September 1946 
service examination, which showed no findings of 
malnutrition.  Dr. I.E. does not indicate that she has ever 
treated the veteran for malnutrition, but rather relies on 
the unsubstantiated fact that the veteran suffered from 
malnutrition while in service.  Further, with respect to the 
statement given by Dr. R.L, this statement described 
treatment which reportedly took place several decades earlier 
and he did not provide any medical records in support of his 
statement.  Therefore, the Board finds that these statements 
have little probative weight in deciding this issue and, 
thus, are not sufficient to establish that malnutrition is 
directly related to service.  

Lastly, in numerous statements, the veteran has stated that 
he had malnutrition since service.  Moreover, he provided a 
lay statement from his granddaughter who stated that she 
personally believed the veteran suffered from malnutrition.  
As stated above, medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

As noted above, the service medical records are completely 
silent as to any complaints of or treatment for 
malnutrition.  Further, the veteran's granddaughter did not 
know the veteran while he was in service so she is not 
competent to report that he suffered from malnutrition during 
that time.  

Nevertheless, it is true that the veteran's lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau; Buchanan, supra.  Here, the 
veteran is competent to say that he experienced certain 
symptoms during service.  However, the Board does not believe 
that malnutrition is subject to lay diagnosis as certain lab 
tests are required.  In sum, the veteran has not demonstrated 
that he has the expertise required to diagnose malnutrition 
in service for VA purposes.  While the veteran's contentions 
have been carefully considered, these contentions are again 
outweighed by the service medical records as well as the 
absence of any other competent medical evidence to support 
the claim.    

A preponderance of the evidence is against the veteran's 
claim for malnutrition.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).




ORDER

New and material evidence has been received to reopen a claim 
for PTB.  To this extent, the appeal is granted. 

Service connection is not warranted for PTB.  Service 
connection is not warranted for malnutrition.  To this 
extent, the appeal is denied.  


REMAND

The present appeal also involves the claim to reopen the 
issue of service connection for PTSD.  Upon review of the 
claims file, the Board finds that the veteran has not 
received notice under the VCAA with respect to this issue 
pursuant to 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  The Board recognizes that the RO sent VCAA 
notices to the veteran in November 2004 and June 2005.  
However, neither of these notices addressed the issue of 
PTSD.  Thus, the RO should send  notice to ensure full 
compliance with VCAA notice requirements with respect to the 
issue on appeal.  See also, Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002); Pelegrini v. Principi 18 Vet.App. 
112 (2004).  

As noted previously, during the pendency of this appeal, the 
Court issued a decision, which held that, in the context of a 
claim to reopen, VCAA notice must include an explanation of 
1) the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought; 
and 2) what constitutes new and material evidence to reopen 
the claim as determined by the evidence of record at the time 
of the previous final denial.  See Kent v. Nicholson, 20 
Vet.App. 1 (2006).  The Court further explained that a notice 
letter must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.  Thus, the VCAA letter should also 
comply with the requirements set forth in Kent.  

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Since the Board is remanding 
for additional VCAA notice, it is reasonable for the RO to 
give additional VCAA notice to comply with Dingess.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter with 
respect to the issue of PTSD under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
specifically include notice to the 
appellant of the evidence necessary to 
substantiate the underlying service 
connection claim.  The appellant should 
also be advised to submit any pertinent 
evidence in his possession.  Importantly, 
the letter should include information as 
to what constitutes new and material 
evidence as well as an explanation of the 
evidence necessary to substantiate the 
element or elements required to establish 
the underlying claim that were found 
insufficient in the previous denial, and 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal.  Specifically, the veteran 
must be informed that he must provide 
evidence showing that his PTSD is linked 
to corroborated inservice stressors.  See 
Kent v. Nicholson, 20 Vet.App. 1 (2006), 
Dingess/Hartman v. Nicholson, 19 
Vet.App.473 (2006).  

2.  Thereafter, the RO should 
readjudicate the issue of whether new and 
material evidence has been received to 
reopen the PTSD claim.  The veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


